DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 04/22/2022.
Claims 1, 2, 11-13, 17, 22 and 23 are amended.
Claims 24-29 are cancelled.
Claims 30 and 31 are new.
Claims 1-23, 30 and 31 are pending.
Claims 1-23, 30 and 31 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
101
The claim does currently recite additional elements but those elements do not integrate the judicial exception into a practical application. 
The additional elements include the “generating… a product credential reference identifier”, “decrypting…” and “playing the decrypted content”.
First, according to the disclosure (¶ 59, 64, 80-83), “A product credential reference ID can be generated using some or all of the constant product tags associated with a product, as will be described further below…  The generation of a product credential reference ID can be achieved by many methods, one of which is a cryptographic hash function… the product credential reference ID generation algorithm uses some or all of the product tags and optionally the product ID as inputs. The result is truncated to a prespecified length, which makes reading and recording by a human observer easier.”
Secondly, according to the disclosure (¶ 98), “ device receives cryptographic data that it uses to decrypt content and the cryptographic data is encrypted with a product key.”
Generating the product credential reference identifier follows the same abstract line of the encryptions and decryptions. The creation of a hash that is easy for a human to read and write speaks to the abstract formulation. As cryptographic hashes can be mathematical formulations which are abstract. Additionally, the use of  encryptions and decryption does not automatically make the limitations eligible. Encrypting and decrypting are mathematical formulations, which are themselves an abstract idea. 
Finally, according to the disclosure (¶ 104), “ a device may initially be manufactured with a software version that is capable of playing back certain categories of assets and later updated or upgraded to play back other categories of assets.”
The device playing the content is insignificant extra solution activities and a function of generic computer.
The receipt and transmission of data are insignificant extra solution activities and functions of a generic computer.
Applicant’s arguments for an improvement, are not directed at an improvement to technology, for example, an improvement to a computer function. Instead, they are directed to the improvement of a business function. “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II).
112
Due to Applicant’s amendments, the prior 112 rejection is withdrawn.
103
According to the disclosure(¶ 20), “In still another embodiment again, the cryptographic information associated with the product identifier includes a product key and the processor is further configured by a client application to access the cryptographic information associated with a user identifier using the product key and a device key.” The product identifier information includes a key.
Grab (¶ 50) teaches a product tag and product identifier when it states “At step S606, media player 105 initializes registration information 401 with the generated guard value, a model number associated with the player and an identifier of a master key that is to be used by server 101 to encrypt configuration information 402.” The identifier of a master key is part of the playback device and is used by the playback device.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23, 30 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claim 12  is directed to a machine and claim 23  is directed to an article of manufacture. 

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “retrieving… a product tag … generating… a product credential reference identifier  …  sending a request… receiving encrypted user account data … decrypting, … the encrypted user account data… receiving encrypted content… decrypting the encrypted content … and … playing the decrypted content….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, a commercial interaction, and, specifically, registration, product request and delivery.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite additional elements but those elements do not integrate the judicial exception into a practical application. 
The additional elements include the “generating… a product credential reference identifier”, “decrypting…” and “playing the decrypted content”.
First, according to the disclosure (¶ 59, 64, 80-83), “A product credential reference ID can be generated using some or all of the constant product tags associated with a product, as will be described further below…  The generation of a product credential reference ID can be achieved by many methods, one of which is a cryptographic hash function… the product credential reference ID generation algorithm uses some or all of the product tags and optionally the product ID as inputs. The result is truncated to a prespecified length, which makes reading and recording by a human observer easier.” Secondly, according to the disclosure (¶ 98), “ device receives cryptographic data that it uses to decrypt content and the cryptographic data is encrypted with a product key.”
Generating the product credential reference identifier follows the same abstract line of the encryptions and decryptions. The creation of a hash that is easy for a human to read and write speaks to the abstract formulation. As cryptographic hashes can be mathematical formulations which are abstract. Additionally, the use of  encryptions and decryption does not automatically make the limitations eligible. Encrypting and decrypting are mathematical formulations, which are themselves an abstract idea. 
Finally, according to the disclosure (¶ 104), “ a device may initially be manufactured with a software version that is capable of playing back certain categories of assets and later updated or upgraded to play back other categories of assets.”
The device playing the content is insignificant extra solution activities and a function of generic computer. The receipt and transmission of data are insignificant extra solution activities and functions of a generic computer.
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a commercial interaction as performed by a generic computer. 
The dependent claims and their counterparts recite description of data, ex. Claim 2, 6, 8, 9, 11 or the generic functions of receiving, accessing content, sending and storing information, ex. Claims 4, 5, 7. Claim 10 recites “accessing the cryptographic information associated with a user identifier using a product key and a device key using the playback device”, according to the disclosure (84, 103), “A product key is cryptographic data that can be utilized in the encryption and/or decryption of content and is associated with a product ID and/or product descriptor. In many embodiments, a product key is stored together with the product ID on a CE playback device. As will be discussed further below, the product key can be used in conjunction with one or more other encryption keys stored on the device to access encrypted data (e.g., other keys used to access content or the content itself)… The device key and the product key are used to decrypt (180) a user key and the user key is used to decrypt (181) the encrypted content.” The “accessing” seems to allude to further encryption and decryption of information.
The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-11 and 13-23 are also rejected. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Grab (2006/0020825) (“Grab”), and in view of Broderson et al. (7,975,312) (“Broderson”).
Regarding claims 1, 12 and 23, Grab discloses retrieving, using a playback device, a product tag and a product identifier from a memory on the playback device;  and wherein the product tag describes at least one characteristic of the playback device (¶33, 43-54, 66; claim 1); 
Claim Interpretation- According to the disclosure(¶ 20), “In still another embodiment again, the cryptographic information associated with the product identifier includes a product key and the processor is further configured by a client application to access the cryptographic information associated with a user identifier using the product key and a device key.” The product identifier information includes a key.
Grab – registration and configuration information is used to configure media player 105 for playback use by a requester of a Service (e.g., a Video on demand Service) of server 105. A configured media player 105 manages and controls playback of media content by media player 105 using information stored in memory of media player 105… media player 105 initializes registration information 401 with the generated guard value, a model number associated with the player and an identifier of a master key that is to be used by server 101 to encrypt configuration information 402.  (¶ 46, 50)

generating, using the playback device,  a product credential reference identifier from at least one of the product tag and the product identifier; wherein the product credential reference identifier is associated with cryptographic information and the cryptographic information is stored in memory on the playback device (¶33, 43-51; claim 1); 
Grab – The registration information is encoded using an encoding Scheme, Such as base-32 encoding, to encode the 40-bit value into an 8-bit alphanumeric character String at step S608. At step S610, the encoded value of registration information 401 is output by media player 105. (¶ 50)

sending a request for registration from the playback device to a registration server, where the request for registration includes the product credential reference identifier (¶33, 43-51; claim 1); 
Grab – The registration information is encoded using an encoding Scheme, Such as base-32 encoding, to encode the 40-bit value into an 8-bit alphanumeric character String at step S608. At step S610, the encoded value of registration information 401 is output by media player 105... Registration information 401 output by media player 105 is used by server 101 to generate configuration information 402. FIG. 7 illustrates a flow diagram of process Steps to generate configuration information using registration information output by a media player (¶ 50, 51)

receiving encrypted user account data from the registration server, using the playback device, in response to the product credential reference identifier 2APPLN NO. 16/844,631 REPLY TO OFFICE ACTION OF DECEMBER 22, 2021 matching a copy of the product credential reference identifier on the registration server; wherein the encrypted user account data is encrypted using the cryptographic information (¶ 50-54; claim 1); 
Grab – a determination is made, by server 101, whether registration information 401 has been received. If it has been received, processing continues at step S704, to decode and unscramble the registration information 401. The guard value and model number information are retrieved from registration information 401 at step S706. At step S708, a determination is made whether or not media player 105 is one of a set of media players authorized for use with the system based on the received model number... At step S714, an identifier and key for the requester are obtained and, at Step S716, they are encrypted using the master key identified by the registration information. (¶ 52, 53)

decrypting, using the playback device, the encrypted user account data by using the cryptographic information associated with the product credential reference identifier (¶ 51-56); 
Grab – At Step S718, the encrypted identifier and key are output as con figuration information 402 by server 101…  if media player 105 determines that it has received configuration information 402, processing continues at step S804 to decrypt configuration information 402 using the master key associated with the identifier Sent with registration information 401. At step S806, the received guard is retrieved from configuration information 402. (¶ 53, 54)

receiving encrypted content from a content server using the playback device (¶ 57-66); 
Grab –Using the requester's key, all, or at least some portion, of the media content is encrypted at step S910. The control information is encrypted at Step S912 using a master key… to receive requested media content by the media player  (¶ 64, 65)

decrypting the encrypted content using the decrypted user account data using the playback device; and (¶ 66-71; claim 6, 17); 
Grab – Whether or not the number of plays is limited for the media content, the requester's key is retrieved at Step S1012, and processing continues at step S1014 to decrypt the encrypted media content portion of MCCI 403 using the requester's key. (¶ 70)

playing the decrypted content on a display on the playback device (¶ 66-71; claim 6, 17); 
Grab – multiple media players 105 can be configured for a given requester Such that media content requested by the requester may be played on each media player 105. (¶ 71)

Grab does not disclose wherein the product identifier identifies devices of a corresponding product or product line to the playback device. Broderson teaches wherein the product identifier identifies devices of a corresponding product or product line to the playback device (column 3, line 63-67, column 4, line 1-29). 
Broderson - The GUID (global universal identifier) of the server (the source ID). GUID is a standard term referring to e.g. a 128 bit binary number used to identify in the computer field a component, file, user, etc. The GUID of the player (the destination ID).An authentication string (data) which is equal to the value of HMAC_HASH (source ID+destination ID+account ID+transformed key account+key ID of the transformed account key). (column 3, line 63-67, column 4, line 1-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Grab and Broderson (column 1, line 38-41), which teaches to “strengthen the security linking a particular playback device to the associated host device (computer) and also to the central server from which the content and/or DRM information is downloaded” in order to protect media data in a playback device (Broderson; column 1, line 6-8). 
Regarding claims 2 and 13, Grab discloses wherein the at least one characteristic described by the product tag is selected from the group consisting of: Product identifier Version, Brand, ODM/Manufacturer, Device Type, Model Number, Base Model Number, Silicon Platform identifier, Certified Playback Profile, DSAS Software Version, Country, software version, update version, and playback capability (¶ 50-53).  
Regarding claims 3 and 14, Grab discloses playing back the decrypted content using the playback device (¶ 58-63, 71).  
Regarding claims 4 and 15, Grab discloses receiving, using the playback device, a request for product tag data from the registration server (¶ 33, 43-51); transmitting, using the playback device, product tag data to the registration server (¶ 50); and receiving, using the playback device, confirmation from the registration server that a first product credential reference identifier generated from the transmitted product tag data matches a second product credential reference identifier (¶ 50-54).  
Regarding claims 5 and 16, Grab discloses retrieving a second product credential reference identifier from memory, wherein the second product credential reference identifier is associated with the playback device (¶ 50-53, 70-72); and transmitting, using the playback device, the second product credential reference identifier to the registration server (¶ 50-53, 70-72).  
Regarding claim 6, Grab discloses wherein the cryptographic information includes a product key and the method further comprises accessing cryptographic information associated with a user identifier using the product key (¶ 53-55).  
Regarding claims 7 and 18, Grab discloses further comprising receiving and storing user account data using the playback device (¶ 55).  
Regarding claims 8 and 19, Grab discloses wherein the user account data includes a user identifier and cryptographic information associated with the user identifier (¶ 54, 55).  
Regarding claims 10 and 21, Grab discloses further comprising accessing the cryptographic information associated with a user identifier using a product key and a device key using the playback device (¶ 64-66).  
Regarding claims 11 and 22, Grab discloses wherein the user account data encrypted using cryptographic information associated with the product credential reference identifier includes cryptographic information associated with the user identifier (¶ 49-55).
Regarding claim 17, Grab discloses wherein the cryptographic information includes a product key and the client application further contains instructions directing the processor to  access cryptographic information associated with a user identifier using the product key (¶ 53-55).
Regarding claim 30, Grab discloses  wherein generating, using the playback device, a product credential reference identifier comprises generating the product credential reference identifier using a cryptographic hash function (¶ 50).  
Regarding claim 31, Grab discloses  further comprising truncating the product credential reference identifier to a prespecified length (¶ 49-51).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grab (2006/0020825) (“Grab”), in view of Broderson et al. (7,975,312) (“Broderson”) and further in view of Mangalore (2011/0145562) (“Mangalore”).
Regarding claims 9 and 20, neither Grab nor Broderson teaches wherein the cryptographic information associated with the user identifier includes a user key and product SSL certificate. Mangalore teaches wherein the cryptographic information associated with the user identifier includes a user key and product SSL certificate (Abstract; ¶ 7, 28, 39, 52; claim 1, 19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Grab, Broderson and Mangalore (¶ 4), which teaches to “SSL uses cryptographic techniques to provide secure communications between a client and a server” in order to prevent unauthorized access to licensed content (Mangalore; ¶ 1-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Brien (App 60/399,846/ 10/631,406, US 20040022391) teaches the playback device using computer information to generate keys that are used to encrypt and decrypt content.
Bueche (6,834,269) teaches the list of product information and cryptographic product keys. Ex. product tag
Yahata (20090103895) Playback device with compressed audio and enriched product lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685